Citation Nr: 1731560	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease of the spine.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, granted entitlement to service connection for degenerative joint disease of the spine and assigned an initial 40 percent disability rating, effective November 17, 2008; and denied entitlement to service connection for bilateral carpal tunnel syndrome.  The Veteran filed a notice of disagreement dated in June 2010, and the RO issued a statement of the case dated in March 2012.  The Veteran submitted a substantive appeal in April 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Veteran's representative submitted an "Appellant's Brief-Hearing Requested" in which it was noted that the Veteran had requested a hearing before the Board.  The Veteran has not yet been afforded the opportunity to appear for a Board hearing.  

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  As the Veteran has expressed a desire to present testimony before the Board in connection with this appeal, a remand to satisfy the hearing request is required.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016). 1.  Contact the Veteran and clarify whether a videoconference or Travel Board hearing is requested.  Afterward, schedule the hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

After the hearing is conducted, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


